                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FAYETTEVILLE DIVISION


CONNIE LYNN EILAND                                                                               PLAINTIFF


         v.                              CIVIL NO. 5:17-CV-5265


ANDREW M. SAUL, 1 Commissioner,
Social Security Administration                                                                   DEFENDANT




                                        MEMORANDUM OPINION

         Plaintiff, Connie Lynn Eiland, brings this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of a decision of the Commissioner of the Social Security

Administration (Commissioner) denying her claims for a period of disability and disability

insurance benefits (DIB) and supplemental security income (SSI) under the provisions of Titles

II and XVI of the Social Security Act (Act). In this judicial review, the Court must determine

whether there is substantial evidence in the administrative record to support the

Commissioner’s decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed her current applications for DIB and SSI on June 23, 2014,

and February 5, 2015, respectively, alleging an inability to work since March 19, 2014, due to

depression, fibromyalgia, headaches, and fatigue. (Tr. 94, 105,). For DIB purposes, Plaintiff

maintained insured status through December 31, 2017. (Tr. 94, 105,). An administrative


1
  Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                            1
hearing was held on June 24, 2015, and a supplemental hearing was held on August 23, 2016.

(Tr. 40-65, 66-92). At both hearings, Plaintiff and a vocational expert testified. (Tr. 191-220).

       By written decision dated October 19, 2016, the ALJ found that during the relevant

time period, Plaintiff had severe impairments of degenerative disc disease of the lumbar spine,

bulging discs at L4-5 and L5-S1 status post epidural steroid injection, fibromyalgia, depression

and anxiety. (Tr. 13). However, after reviewing all of the evidence presented, the ALJ

determined that Plaintiff’s impairment did not meet or equal the level of severity of any

impairment listed in the Listing of Impairments found in Appendix I, Subpart P, Regulation

No. 4. (Tr. 13). The ALJ found that Plaintiff retained the residual functional capacity (RFC)

to perform light work as defined in 20 CFR §§ 404.1567(b) and 416.967(b), except that she

was able to perform work with simple tasks and simple instructions and could only have

incidental contact with the public. (Tr. 14). With the help of a vocational expert (VE), the

ALJ determined that although Plaintiff was unable to perform her past relevant work as a

pathology technician, there were jobs that existed in significant numbers in the national

economy that Plaintiff could perform, such as a marking clerk, shelving clerk, and a routing

clerk. (Tr. 25). The ALJ concluded that the Plaintiff had not been under a disability, as defined

in the Social Security Act, from March 19, 2014, through the date of the decision. (Tr. 25).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, but

the request was denied on October 30, 2017. (Tr. 1-6). Subsequently, Plaintiff filed this action.

(Doc. 1). This case is before the undersigned pursuant to the consent of the parties. (Doc. 7).

Both parties have filed appeal briefs, and the case is now ready for decision. (Docs. 14, 15).

       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th



                                               2
Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       IT IS SO ORDERED AND ADJUDGED this 7th day of August, 2019.




                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                               3
